Citation Nr: 0818340	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right Achilles 
tendon injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claims for service connection 
for PTSD, hearing loss, and tinnitus, the veteran contends 
that these disabilities were incurred in or due to combat in 
Vietnam.  However, the evidence currently of record does not 
show combat.  "Engaged in combat" means that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 2002); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  His DD Form 214 shows that his military occupational 
specialty (MOS) was "71L20 ADMIN SP" and does not include 
any awards or decorations denoting combat participation. 

Nevertheless, the DD Form 214 shows that he was in Vietnam 
from March 1970 to January 1971, and he has testified that he 
was in combat in Vietnam, as well as in Cambodia.  On a VA 
Agent Orange protocol examination in April 1981, the veteran 
reported that while in Vietnam he had secondary MOS of 11B40.  
He claims that his personnel records will corroborate his 
statements.  In view of the veteran's contentions, as a 
threshold matter, it must be determined whether the claimed 
injuries occurred while the veteran was engaged in combat 
with the enemy, as this would provide a relaxed standard of 
proof, with respect to the question of service incurrence.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Therefore, the duty to assist requires that 
VA obtain these potentially relevant service personnel 
records, which are within the custody of the government.  
38 C.F.R. § 3.159 (2007).  

As to PTSD, if combat is not shown, the veteran's assertions 
alone are insufficient to establish their occurrence.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. 
App. 149 (2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board observes that the evidence of record does not show 
a diagnosis of PTSD, nor has the veteran provided a statement 
of a claimed stressor of sufficient specificity as to enable 
VA to attempt to verify the stressor.  However, he was 
provided with a PTSD questionnaire in June 2004, which he did 
not complete and return to VA.  At his RO hearing in October 
2005, before a Decision Review Officer (DRO), the veteran was 
unable to provide any specific information regarding 
stressors, such as to enable VA to attempt to verify any 
claimed stressors.  Thus, the VA has fulfilled its obligation 
to notify the veteran as to that matter, and, absent any 
additional relevant information provided by the veteran, or 
elicited in the personnel records, the duty to assist as to 
that aspect of the claim has been satisfied as well.  
Therefore, an examination will only be ordered if evidence of 
combat or a specific verifiable stressor is received.

As to the claims for service connection for hearing loss and 
tinnitus, the veteran was evaluated in a VA audiology clinic 
in September 2004.  He was diagnosed with sensorineural 
hearing loss, and the audiologist concluded that hearing loss 
was as likely as not related to military noise exposure.  
However, the opinion was based on a history of military noise 
exposure in Vietnam in an armored division, in which he said 
he had been exposed to grenades, small arms, Howitzers, 
helicopters, and artillery nose.  He also reported noise 
exposure in Cambodia.  The Board is not obliged to accept an 
opinion based on inaccurate medical history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Moreover, the 
examination report did not include sufficient findings to 
conclude that the veteran has a hearing loss meeting 
regulatory requirements for hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2007).  Additionally, 
although the examination report included a diagnosis of 
tinnitus, no opinion as to etiology was offered.  In view of 
these factors, if the personnel records show combat, or other 
circumstances corroborative of the veteran's claims of noise 
exposure, an additional examination should be provided.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Finally, concerning the claim pertaining to the Achilles 
tendon injury, the service medical records show that the 
veteran was seen in April 1969 and again in June 1969 with 
painful swelling in the right Achilles tendon area.  In May 
1995, he was seen by Dr. J. Diller, reporting a history of 
pain in the right Achilles tendon area, and described having 
a steroid injection while in the military.  On examination, 
he had swelling over the Achilles tendon area.  This evidence 
is sufficient to trigger a VA examination specifically 
addressing the matter of a nexus to service.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Indeed, he was scheduled for a VA examination 
of this condition in July 2005, for which he failed to 
report.  However, he wrote, later in July 2005, that he had 
been out of town, and requested that the examination be 
rescheduled.  The file contains no further reference to this 
statement from the veteran; under these circumstances, the 
veteran must be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records showing treatment for or 
evaluation of PTSD, hearing loss, 
tinnitus, and/or a right ankle/heel 
condition, dated from March 2006 to the 
present.  These should include all mental 
health records; all audiology and ENT 
clinic records; and any X-ray or other 
diagnostic studies pertaining to the right 
Achilles tendon area, for the period from 
March 2006 to the present.  

2.  Obtain the veteran's service personnel 
records from his Official Military 
Personnel File (OMPF), including all 
records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  The RO must associate all 
documents obtained with the claims file.  
All efforts to obtain these records, and 
the responses received, must be documented 
in the claims file, and must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts to obtain the records would be 
futile.   

3.  If, and only if, these records show 
combat exposure, or otherwise relate to 
potential stressors, schedule the veteran 
for an appropriate VA examination to 
determine whether he has PTSD related to a 
combat stressor, or other corroborated in-
service stressor, in accordance with 
established procedures, to include the 
provision of the claims file to the 
examiner.  

4.  If, and only if, the records requested 
above show combat exposure, or otherwise 
relate to potential noise exposure during 
service, schedule the veteran for an 
appropriate VA examination to determine 
whether he has a hearing loss disability 
for VA purposes, and/or tinnitus, due to 
in-service noise exposure, in accordance 
with established procedures, to include 
the provision of the claims file to the 
examiner.  

5.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has current chronic right 
Achilles tendon injury residuals related 
to service.  The entire claims folder and 
a copy of this REMAND must be made 
available the physician.  The examiner 
should provide a diagnosis, and express an 
opinion as to whether any current chronic 
right ankle/heel disability is related to 
Achilles tendon pain and swelling shown in 
1969.  Any indicated tests should be 
conducted, and the results reviewed prior 
to the final opinion.  The complete 
rationale for all opinions expressed 
should be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
service connection claims on appeal.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



